Exhibit 10.50
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (this "Amendment") is made effective as
of December 30, 2010, by and between OSI Restaurant Partners, LLC (the
"Company"), and Dirk A. Montgomery (the "Executive").




Background Information


           The parties to this Amendment (the "Parties") entered into an Amended
and Restated Officer Employment Agreement as of June 14, 2007 (the "Original
Employment Agreement"), regarding the Executive's employment relationship with
the Company.  The Original Employment Agreement was amended on January 1, 2009
(the “First Amendment”). The Original Employment Agreement and the First
Amendment are hereinafter collectively referred to as the “Employment
Agreement.” The Parties desire to further amend the Employment Agreement in
order to comply with IRS Notice 2010-6 and Section 409A of the Internal Revenue
Code of 1986, as amended. The Employment Agreement, as amended by this
Amendment, is hereinafter collectively referred to as the "Agreement."




Amendment of the Employment Agreement


The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:


1. Definitions.  All capitalized terms used in this Agreement but which are not
otherwise defined herein, shall have the respective meanings given those terms
in the Employment Agreement, as applicable.
 
2. Severance.  Section 9(b) of the Agreement is hereby amended by adding the
following to the end thereof:
 
"if such release is not delivered to the Company within thirty (30) days of the
date of such termination, Executive’s rights to Severance under this section
9(b) are forfeited."
 
3. Reaffirmation. The terms and conditions of the Agreement between Company and
Executive that are unaffected by this Amendment remain in full force and
effect. 
 


IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment.


 
DIRK A. MONTGOMERY                                   OSI RESTAURANT PARTNERS,
LLC
 


/s/ Dirk A. Montgomery          By:           /s/ Kelly Lefferts
                       Kelly Lefferts
 
                     Its:     Vice President 
 
 

--------------------------------------------------------------------------------